198 S.W.3d 198 (2006)
Jay MEREDITH, Claimant/Appellant,
v.
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION, Employer/Respondent, and
Division of Employment Security, Respondent.
No. ED 87382.
Missouri Court of Appeals, Eastern District, Division Three.
August 15, 2006.
Jay Meredith, St. Louis, MO, Pro Se appellant.
*199 Ninion S. Riley, Jefferson City, MO, for respondents.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
The claimant, Jay Meredith, appeals from the decision of the Labor Industrial Relations Commission affirming and adopting the decision of the Appeals Tribunal, which found that the claimant was discharged for misconduct connected with his work and was therefore disqualified for unemployment-compensation benefits. We have reviewed the parties' briefs and the record on appeal. The decision of the Commission is supported by competent and substantial evidence on the whole record. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. The Commission's decision is affirmed. Rule 84.16(b)(4).